Exhibit 10.a

MASCO CORPORATION

1991 LONG TERM STOCK INCENTIVE PLAN

(Amended and Restated October 26, 2006)

Section 1. Purposes

The purposes of the 1991 Long Term Stock Incentive Plan (the “Plan”) are to
encourage selected employees of and consultants to Masco Corporation (the
“Company”) and its Affiliates to acquire a proprietary interest in the Company
in order to create an increased incentive to contribute to the Company’s future
success and prosperity, and enhance the ability of the Company and its
Affiliates to attract and retain exceptionally qualified individuals upon whom
the sustained progress, growth and profitability of the Company depend, thus
enhancing the value of the Company for the benefit of its stockholders.

Section 2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean any entity in which the Company’s direct or indirect
equity interest is at least twenty percent, and any other entity in which the
Company has a significant direct or indirect equity interest, whether more or
less than twenty percent, as determined by the Committee.

(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent or Other
Stock-Based Award granted under the Plan.

(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(e) “Committee” shall mean a committee of the Company’s directors designated by
the Board of Directors to administer the Plan and composed of not less than two
directors, each of whom is a “non-employee director” within the meaning of Rule
16b-3.

(f) “Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(h) “Incentive Stock Option” shall mean an Option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code,
or any successor provision thereto.

(i) “Non-Qualified Stock Option” shall mean an Option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.

(j) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(k) “Other Stock-Based Award” shall mean any right granted under Section 6(f) of
the Plan.

(l) “Participant” shall mean an employee of or consultant to the Company or any
Affiliate or a director of the Company designated to be granted an Award under
the Plan.

(m) “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.

(n) “Prior Plans” shall mean the Company’s 1988 Restricted Stock Incentive Plan
and 1988 Stock Option Plan.

(o) “Restricted Period” shall mean the period of time during which Awards of
Restricted Stock or Restricted Stock Units are subject to restrictions.



--------------------------------------------------------------------------------

(p) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.

(q) “Restricted Stock Unit” shall mean any right granted under Section 6(c) of
the Plan that is denominated in Shares.

(r) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor rule or regulation.

(s) “Section 16” shall mean Section 16 of the Exchange Act, the rules and
regulations promulgated by the Securities and Exchange Commission thereunder, or
any successor provision, rule or regulation.

(t) “Shares” shall mean the Company’s common stock, par value $1.00 per share,
and such other securities or property as may become the subject of Awards, or
become subject to Awards, pursuant to an adjustment made under Section 4(c) of
the Plan.

(u) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.

Section 3. Administration

The Committee shall administer the Plan, and subject to the terms of the Plan
and applicable law, the Committee’s authority shall include without limitation
the power to:

(i) designate Participants;

(ii) determine the types of Awards to be granted;

(iii) determine the number of Shares to be covered by Awards and any payments,
rights or other matters to be calculated in connection therewith;

(iv) determine the terms and conditions of Awards and amend the terms and
conditions of outstanding Awards;

(v) determine how, whether, to what extent, and under what circumstances Awards
may be settled or exercised in cash, Shares, other securities, other Awards or
other property, or canceled, forfeited or suspended;

(vi) determine how, whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the holder thereof or of the Committee;

(vii) determine the methods or procedures for establishing the fair market value
of any property (including, without limitation, any Shares or other securities)
transferred, exchanged, given or received with respect to the Plan or any Award;

(viii) prescribe and amend the forms of Award Agreements and other instruments
required under or advisable with respect to the Plan;

(ix) designate Options granted to key employees of the Company or its
subsidiaries as Incentive Stock Options;

(x) interpret and administer the Plan, Award Agreements, Awards and any
contract, document, instrument or agreement relating thereto;

(xi) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the administration of the Plan;

 

-2-



--------------------------------------------------------------------------------

(xii) decide all questions and settle all controversies and disputes which may
arise in connection with the Plan, Award Agreements and Awards;

(xiii) delegate to directors of the Company the authority to designate
Participants and grant Awards, and to amend Awards granted to Participants;

(xiv) make any other determination and take any other action that the Committee
deems necessary or desirable for the interpretation, application and
administration of the Plan, Award Agreements and Awards.

All designations, determinations, interpretations and other decisions under or
with respect to the Plan, Award Agreements or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all persons, including the Company, Affiliates,
Participants, beneficiaries of Awards and stockholders of the Company.

Section 4. Shares Available for Awards

(a) Shares Available. Subject to adjustment as provided in Section 4(c):

The maximum number of Shares available for issuance in respect of Awards made
under the Plan on or after May 17, 2000 shall be 20,000,000 Shares plus up to an
additional 20,000,000 Shares to the extent Shares are acquired by the Company,
including Shares purchased in the open market, on or after May 17, 2000 in
connection with awards made under the Plan, provided, however, that in the event
(i) an Award in respect of Shares under the Plan or the Prior Plans is settled
for cash or expires or is terminated unexercised as to any Shares covered
thereby, (ii) any Award under the Plan or the Prior Plans in respect of shares
is cancelled or forfeited for any reason without the delivery of Shares,
(iii) any Option or other Award granted is exercised through the surrender of
Shares, or (iv) tax obligations are satisfied through the surrender or
withholding of Shares, the number of Shares available for issuance in respect of
Awards under the Plan shall be increased by the number of Shares not delivered
in connection with any such Award or so surrendered or withheld. Not more than
20,000,000 shares may be awarded as incentive stock options on or after May 17,
2000. Subject to the foregoing, Shares may be made available from the authorized
but unissued Shares of the Company or from Shares reacquired by the Company,
including but not limited to Shares purchased in the open market.

(b) Individual Stock-Based Awards. Subject to adjustment as provided in
Section 4(c), no Participant may receive Options or Stock Appreciation Rights
under the Plan in any calendar year that relate to more than 4,000,000 Shares in
the aggregate; provided, however, that such number may be increased with respect
to any Participant by any Shares available for grant to such Participant in
accordance with this Paragraph 4(b) in any prior years that were not granted in
such prior year beginning on or after January 1, 2000. No provision of this
Paragraph 4(b) shall be construed as limiting the amount of any other
stock-based or cash-based Award which may be granted to any Participant.

(c) Adjustments. Upon the occurrence of any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
change in the capital or shares of capital stock, recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or extraordinary transaction or event which affects
the Shares, then the Committee shall make such adjustment, if any, in such
manner as it deems appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan, in
(i) the number and type of Shares (or other securities or property) which
thereafter may be made the subject of Awards both to any individual and to all
Participants, (ii) outstanding Awards including without limitation the number
and type of Shares (or other securities or property) subject thereto, and
(iii) the grant, purchase or exercise price with respect to outstanding Awards
and, if deemed appropriate, make provision for cash payments to the holders of
outstanding Awards; provided, however, that the number of Shares subject to any
Award denominated in Shares shall always be a whole number.

 

-3-



--------------------------------------------------------------------------------

Section 5. Eligibility

Any employee of or consultant to the Company or any Affiliate, or any director
of the Company, is eligible to be designated a Participant.

Section 6. Awards

(a) Options. The Committee is authorized to grant Options to Participants.

(i) Committee Determinations. Subject to the terms of the Plan, the Committee
shall determine:

(A) the purchase price per Share under each Option, provided, however, that such
price shall be not less than 100% of the fair market value of the Shares
underlying such Option on the date of grant;

(B) the term of each Option; and

(C) the time or times at which an Option may be exercised, in whole or in part,
the method or methods by which and the form or forms (including, without
limitation, cash, Shares, other Awards or other property, or any combination
thereof, having a fair market value on the exercise date equal to the relevant
exercise price) in which payment of the exercise price with respect thereto may
be made or deemed to have been made. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision thereto, and any regulations
promulgated thereunder.

Subject to the terms of the Plan, the Committee may impose such conditions or
restrictions on any Option as it deems appropriate.

(ii) Other Terms. Unless otherwise determined by the Committee:

(A) A Participant electing to exercise an Option shall give written notice to
the Company, as may be specified by the Committee, of exercise of the Option and
the number of Shares elected for exercise, such notice to be accompanied by such
instruments or documents as may be required by the Committee, and shall tender
the purchase price of the Shares elected for exercise.

(B) At the time of exercise of an Option payment in full in cash or in Shares
(that have been held by the Participant for at least six months) or any
combination thereof, at the option of the Participant, shall be made for all
Shares then being purchased.

(C) The Company shall not be obligated to issue any Shares unless and until:

(I) if the class of Shares at the time is listed upon any stock exchange, the
Shares to be issued have been listed, or authorized to be added to the list upon
official notice of issuance, upon such exchange, and

(II) in the opinion of the Company’s counsel there has been compliance with
applicable law in connection with the issuance and delivery of Shares and such
issuance shall have been approved by the Company’s counsel.

 

-4-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Company may require from
the Participant such investment representation or such agreement, if any, as the
Company’s counsel may consider necessary in order to comply with the Securities
Act of 1933 as then in effect, and may require that the Participant agree that
any sale of the Shares will be made only in such manner as shall be in
accordance with law and that the Participant will notify the Company of any
intent to make any disposition of the Shares whether by sale, gift or otherwise.
The Participant shall take any action reasonably requested by the Company in
such connection. A Participant shall have the rights of a stockholder only as
and when Shares have been actually issued to the Participant pursuant to the
Plan.

(D) If the employment of or consulting arrangement with a Participant terminates
for any reason (including termination by reason of the fact that an entity is no
longer an Affiliate) other than the Participant’s death, the Participant may
thereafter exercise the Option as provided below, except that the Committee may
terminate the unexercised portion of the Option concurrently with or at any time
following termination of the employment or consulting arrangement (including
termination of employment upon a change of status from employee to consultant)
if it shall determine that the Participant has engaged in any activity
detrimental to the interests of the Company or an Affiliate. If such termination
is voluntary on the part of the Participant (other than retirement on or after
normal retirement date), the Option may be exercised only within thirty days
after the date of termination. If such termination is involuntary on the part of
the Participant, the Option may be exercised within three months after the date
of termination. If an employee retires on or after normal retirement date,
Options shall continue to become exercisable and shall remain exercisable in
accordance with the terms and the provisions of this Plan. If the employment or
consulting relationship is terminated by reason of permanent and total
disability, all unexercisable installments of the option shall thereupon become
exercisable and shall remain exercisable for the remainder of the Option term,
subject to the provisions of Section 6(a)(ii)(E). Unless the Committee
determines otherwise, a change in a Participant’s status from employee to
consultant shall be considered a voluntary termination of employment as to any
Option granted on or after September 13, 2000 (other than restoration Options
granted with respect to Options granted prior to September 13, 2000). For
purposes of this Paragraph (D), a Participant’s employment or consulting
arrangement shall not be considered terminated (i) in the case of approved sick
leave or other bona fide leave of absence (not to exceed one year), (ii) in the
case of a transfer of employment or the consulting arrangement among the Company
and Affiliates, or (iii) by virtue of a change of status from employee to
consultant or from consultant to employee, except as provided above.

(E) If a Participant dies, all unexercisable installments of the Option shall
thereupon become exercisable and, at any time or times within one year after
death such Option may be exercised, as to all or any unexercised portion of the
Option. The Company may decline to deliver Shares to a designated beneficiary
until it receives indemnity against claims of third parties satisfactory to the
Company. Except as so exercised such Option shall expire at the end of such
period.

(F) Except as provided above, an Option may be exercised only if and to the
extent such Option was exercisable at the date of termination of employment or
the consulting arrangement, and an Option may not be exercised at a time when
the Option would not have been exercisable had the employment or consulting
arrangement continued.

(G) The provisions of this clause (ii), as amended, shall apply to all
outstanding Options, regardless of the grant date.

(iii) Restoration Options. The Committee may grant a Participant the right to
receive a restoration Option with respect to an Option or any other stock option
granted by the Company. Unless the Committee shall otherwise determine, a
restoration Option shall provide that the underlying option must be exercised
while the Participant is an employee of or, with respect to Options granted
prior to September 13, 2000, a consultant to the Company or an Affiliate and the
number of Shares which are subject to a restoration Option shall not exceed the
number of whole Shares exchanged in payment for the exercise of the original
option.

 

-5-



--------------------------------------------------------------------------------

(b) Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants. Subject to the terms of the Plan, a Stock
Appreciation Right granted under the Plan shall confer on the holder thereof a
right to receive, upon exercise thereof, the excess of (i) the fair market value
of one Share on the date of exercise or, if the Committee shall so determine in
the case of any such right other than one related to any Incentive Stock Option,
at any time during a specified period before or after the date of exercise over
(ii) the grant price of the right as specified by the Committee. Subject to the
terms of the Plan, the Committee shall determine the grant price, term, methods
of exercise and settlement and any other terms and conditions of any Stock
Appreciation Right and may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right as it may deem appropriate.

(c) Restricted Stock and Restricted Stock Units.

(i) Issuance. The Committee is authorized to grant to Participants Awards of
Restricted Stock, which shall consist of Shares, and Restricted Stock Units
which shall give the Participant the right to receive cash, other securities,
other Awards or other property, in each case subject to the termination of the
Restricted Period determined by the Committee.

(ii) Restrictions. The Restricted Period may differ among Participants and may
have different expiration dates with respect to portions of Shares covered by
the same Award. Subject to the terms of the Plan, Awards of Restricted Stock and
Restricted Stock Units shall have such restrictions as the Committee may impose
(including, without limitation, limitations on the right to vote Restricted
Stock or the right to receive any dividend or other right or property), which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise. Unless the Committee shall otherwise determine, any
Shares or other securities distributed with respect to Restricted Stock or which
a Participant is otherwise entitled to receive by reason of such Shares shall be
subject to the restrictions contained in the applicable Award Agreement. Subject
to the aforementioned restrictions and the provisions of the Plan, Participants
shall have all of the rights of a stockholder with respect to Shares of
Restricted Stock.

(iii) Registration. Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of stock certificates.

(iv) Forfeiture. Except as otherwise determined by the Committee:

(A) If the employment of or consulting arrangement with a Participant terminates
for any reason (including termination by reason of the fact that any entity is
no longer an Affiliate), other than the Participant’s death or permanent and
total disability or, in the case of an employee, retirement on or after normal
retirement date, all Shares of Restricted Stock theretofore awarded to the
Participant which are still subject to restrictions shall upon such termination
of employment or the consulting relationship be forfeited and transferred back
to the Company. Unless the Committee determines otherwise, a change in a
Participant’s status from employee to consultant shall be considered a
termination of employment as to any Award of Restricted Stock granted on or
after September 13, 2000. Notwithstanding the foregoing or Paragraph (C) below,
if a Participant continues to hold an Award of Restricted Stock following
termination of the employment or consulting arrangement (including retirement),
the Shares of Restricted Stock which remain subject to restrictions shall
nonetheless be forfeited and transferred back to the Company if the Committee at
any time thereafter determines that the Participant has engaged in any activity
detrimental to the interests of the Company or an Affiliate. For purposes of
this Paragraph (A), a Participant’s employment or consulting arrangement shall
not be considered terminated (i) in the case of approved sick leave or other
bona fide leave of absence (not to exceed one year), (ii) in the case of a
transfer of employment or the consulting arrangement among the Company and
Affiliates, or (iii) by virtue of a change of status from employee to consultant
or from consultant to employee, except as provided above.

 

-6-



--------------------------------------------------------------------------------

(B) If a Participant ceases to be employed or retained by the Company or an
Affiliate by reason of death or permanent and total disability or if following
retirement a Participant continues to have rights under an Award of Restricted
Stock and thereafter dies, the restrictions contained in the Award shall lapse
with respect to such Restricted Stock.

(C) If an employee ceases to be employed by the Company or an Affiliate by
reason of retirement on or after normal retirement date, the restrictions
contained in the Award of Restricted Stock shall continue to lapse in the same
manner as though employment had not terminated.

(D) At the expiration of the Restricted Period as to Shares covered by an Award
of Restricted Stock, the Company shall deliver the Shares as to which the
Restricted Period has expired, as follows:

(1) if an assignment to a trust has been made in accordance with
Section 6(g)(iv)(B)(2)(c), to such trust; or

(2) if the Restricted Period has expired by reason of death and a beneficiary
has been designated in form approved by the Company, to the beneficiary so
designated; or

(3) in all other cases, to the Participant or the legal representative of the
Participant’s estate.

(d) Performance Awards. The Committee is authorized to grant Performance Awards
to Participants. Subject to the terms of the Plan, a Performance Award granted
under the Plan (i) may be denominated or payable in cash, Shares (including,
without limitation, Restricted Stock), other securities, other Awards, or other
property and (ii) shall confer on the holder thereof rights valued as determined
by the Committee and payable to, or exercisable by, the holder of the
Performance Award, in whole or in part, upon the achievement of such performance
goals during such performance periods as the Committee shall establish. Subject
to the terms of the Plan, the performance goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted, the amount of any payment or transfer to be made
pursuant to any Performance Award and other terms and conditions shall be
determined by the Committee.

(e) Dividend Equivalents. The Committee is authorized to grant to Participants
Awards under which the holders thereof shall be entitled to receive payments
equivalent to dividends or interest with respect to a number of Shares
determined by the Committee, and the Committee may provide that such amounts (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested. Subject to the terms of the Plan, such Awards may have such terms
and conditions as the Committee shall determine.

(f) Other Stock-Based Awards. The Committee is authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to or otherwise based on or related to Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purposes of the Plan,
provided, however, that such grants to persons who are subject to Section 16
must comply with the provisions of Rule 16b-3. Subject to the terms of the Plan,
the Committee shall determine the terms and conditions of such Awards. Shares or
other securities delivered pursuant to a purchase right granted under this
Section 6(f) shall be purchased for such consideration, which may be paid by
such method or methods and in such form or forms, including, without limitation,
cash, Shares, other securities, other Awards or other property or any
combination thereof, as the Committee shall determine.

 

-7-



--------------------------------------------------------------------------------

(g) General.

(i) No Cash Consideration for Awards. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under another
plan of the Company or any Affiliate, may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

(iii) Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities, other Awards, or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments.

(iv) Limits on Transfer of Awards.

(A) Except as the Committee may otherwise determine, no Award or right under any
Award may be sold, encumbered, pledged, alienated, attached, assigned or
transferred in any manner and any attempt to do any of the foregoing shall be
void and unenforceable against the Company.

(B) Notwithstanding the provisions of Paragraph (A) above:

(1) An Option may be transferred:

(a) to a beneficiary designated by the Participant in writing on a form approved
by the Committee;

(b) by will or the applicable laws of descent and distribution to the personal
representative, executor or administrator of the Participant’s estate; or

(c) to a revocable grantor trust established by the Participant for the sole
benefit of the Participant during the Participant’s life, and under the terms of
which the Participant is and remains the sole trustee until death or physical or
mental incapacity. Such assignment shall be effected by a written instrument in
form and content satisfactory to the Committee, and the Participant shall
deliver to the Committee a true copy of the agreement or other document
evidencing such trust. If in the judgment of the Committee the trust to which a
Participant may attempt to assign rights under such an Award does not meet the
criteria of a trust to which an assignment is permitted by the terms hereof, or
if after assignment, because of amendment, by force of law or any other reason
such trust no longer meets such criteria, such attempted assignment shall be
void and may be disregarded by the Committee and the Company and all rights to
any such Options shall revert to and remain solely in the Participant.
Notwithstanding a qualified assignment, the Participant, and not the trust to
which rights under such an Option may be as signed, for the purpose of
determining compensation arising by reason of the Option shall continue to be
considered an employee or consultant, as the case may be, of the Company or an
Affiliate, but such trust and the Participant shall be bound by all of the terms
and conditions of the Award Agreement and this Plan. Shares issued in the name
of and delivered to such trust shall be conclusively considered issuance and
delivery to the Participant.

 

-8-



--------------------------------------------------------------------------------

(2) A Participant may assign or transfer rights under an Award of Restricted
Stock or Restricted Stock Units:

(a) to a beneficiary designated by the Participant in writing on a form approved
by the Committee;

(b) by will or the applicable laws of descent and distribution to the personal
representative, executor or administrator of the Participant’s estate; or

(c) to a revocable grantor trust established by the Participant for the sole
benefit of the Participant during the Participant’s life, and under the terms of
which the Participant is and remains the sole trustee until death or physical or
mental incapacity. Such assignment shall be effected by a written instrument in
form and content satisfactory to the Committee, and the Participant shall
deliver to the Committee a true copy of the agreement or other document
evidencing such trust. If in the judgment of the Committee the trust to which a
Participant may attempt to assign rights under such an Award does not meet the
criteria of a trust to which an assignment is permitted by the terms hereof, or
if after assignment, because of amendment, by force of law or any other reason
such trust no longer meets such criteria, such attempted assignment shall be
void and may be disregarded by the Committee and the Company and all rights to
any such Awards shall revert to and remain solely in the Participant.
Notwithstanding a qualified assignment, the Participant, and not the trust to
which rights under such an Award may be assigned, for the purpose of determining
compensation arising by reason of the Award shall continue to be considered an
employee or consultant, as the case may be, of the Company or an Affiliate, but
such trust and the Participant shall be bound by all of the terms and conditions
of the Award Agreement and this Plan. Shares issued in the name of and delivered
to such trust shall be conclusively considered issuance and delivery to the
Participant.

(3) The Committee shall not permit directors or officers of the Company for
purposes of Section 16 to transfer or assign Awards except as permitted under
Rule 16b-3.

(C) The Committee, the Company and its officers, agents and employees may rely
upon any beneficiary designation, assignment or other instrument of transfer,
copies of trust agreements and any other documents delivered to them by or on
behalf of the Participant which they believe genuine and any action taken by
them in reliance thereon shall be conclusive and binding upon the Participant,
the personal representatives of the Participant’s estate and all persons
asserting a claim based on an Award. The delivery by a Participant of a
beneficiary designation, or an assignment of rights under an Award as permitted
hereunder, shall constitute the Participant’s irrevocable undertaking to hold
the Committee, the Company and its officers, agents and employees harmless
against claims, including any cost or expense incurred in defending against
claims, of any person (including the Participant) which may be asserted or
alleged to be based on an Award subject to a beneficiary designation or an
assignment. In addition, the Company may decline to deliver Shares to a
beneficiary until it receives indemnity against claims of third parties
satisfactory to the Company.

(v) Share Certificates. All certificates for Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

 

-9-



--------------------------------------------------------------------------------

(vi) Change in Control.

(A) Notwithstanding any of the provisions of this Plan or instruments evidencing
Awards granted hereunder, upon a Change in Control of the Company (as
hereinafter defined) the vesting of all rights of Participants under outstanding
Awards shall be accelerated and all restrictions thereon shall terminate in
order that Participants may fully realize the benefits thereunder. Such
acceleration shall include, without limitation, the immediate exercisability in
full of all Options and the termination of restrictions on Restricted Stock and
Restricted Stock Units. Further, in addition to the Committee’s authority set
forth in Section 4(c), the Committee, as constituted before such Change in
Control, is authorized, and has sole discretion, as to any Award, either at the
time such Award is made hereunder or any time thereafter, to take any one or
more of the following actions: (i) provide for the purchase of any such Award,
upon the Participant’s request, for an amount of cash equal to the amount that
could have been attained upon the exercise of such Award or realization of the
Participant’s rights had such Award been currently exercisable or payable;
(ii) make such adjustment to any such Award then outstanding as the Committee
deems appropriate to reflect such Change in Control; and (iii) cause any such
Award then outstanding to be assumed, or new rights substituted therefor, by the
acquiring or surviving corporation after such Change in Control.

(B) With respect to any Award granted hereunder prior to December 6, 1995, a
Change in Control shall occur if:

(1) any “person” or “group of persons” as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, other than pursuant to a transaction or agreement
previously approved by the Board of Directors of the Company, directly or
indirectly purchases or otherwise becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) or has the right to acquire such beneficial
ownership (whether or not such right is exercisable immediately, with the
passage of time, or subject to any condition) of voting securities representing
25 percent or more of the combined voting power of all outstanding voting
securities of the Company; or

(2) during any period of twenty-four consecutive calendar months, the
individuals who at the beginning of such period constitute the Company’s Board
of Directors, and any new directors whose election by such Board or nomination
for election by stockholders was approved by a vote of at least two-thirds of
the members of such Board who were either directors on such Board at the
beginning of the period or whose election or nomination for election as
directors was previously so approved, for any reason cease to constitute at
least a majority of the members thereof.

(C) Notwithstanding the provisions of subparagraph (B), with respect to Awards
granted hereunder on or after December 6, 1995, a Change in Control shall occur
only if the event described in this subparagraph (C) shall have occurred. With
respect to any other Award granted prior thereto, a Change in Control shall
occur if any of the events described in subparagraphs (B) or (C) shall have
occurred, unless the holder of any such Award shall have consented to the
application of this subparagraph (C) in lieu of the foregoing subparagraph (B).
A Change in Control for purposes of this subparagraph (C) shall occur if, during
any period of twenty-four consecutive calendar months, the individuals who at
the beginning of such period constitute the Company’s Board of Directors, and
any new directors (other than Excluded Directors, as hereinafter defined), whose
election by such Board or nomination for election by stockholders was approved
by a vote of at least two-thirds of the members of such Board who were either
directors on such Board at the beginning of the period or whose election or
nomination for election as directors was previously so approved, for any reason
cease to constitute at least a majority of the members thereof. For purposes
hereof, “Excluded Directors” are directors whose (i) election by the Board or
approval by the Board for stockholder election occurred within one year of any
“person” or “group of persons,” as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, commencing a tender offer for, or becoming the
beneficial owner of, voting securities representing 25 percent or more of the
combined voting power of all outstanding voting

 

-10-



--------------------------------------------------------------------------------

securities of the Company, other than pursuant to a tender offer approved by the
Board prior to its commencement or pursuant to stock acquisitions approved by
the Board prior to their representing 25 percent or more of such combined voting
power or (ii) initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 or
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board.

(D)(1) In the event that subsequent to a Change in Control it is determined that
any payment or distribution by the Company to or for the benefit of a
Participant, whether paid or payable or distributed or distributable pursuant to
the terms of this Plan or otherwise, other than any payment pursuant to this
subparagraph (D)(a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then such Participant
shall be entitled to receive from the Company, within 15 days following the
determination described in (2) below, an additional payment (“Excise Tax
Adjustment Payment”) in an amount such that after payment by such Participant of
all applicable Federal, state and local taxes (computed at the maximum marginal
rates and including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Excise Tax Adjustment
Payment, such Participant retains an amount of the Excise Tax Adjustment Payment
equal to the Excise Tax imposed upon the Payments.

(2) All determinations required to be made under this Section 6(g)(vi)(D),
including whether an Excise Tax Adjustment Payment is required and the amount of
such Excise Tax Adjustment Payment, shall be made by PricewaterhouseCoopers LLP,
or such other national accounting firm as the Company, or, subsequent to a
Change in Control, the Company and the Participant jointly, may designate, for
purposes of the Excise Tax, which shall provide detailed supporting calculations
to the Company and the affected Participant within 15 business days of the date
of the applicable Payment. Except as hereinafter provided, any determination by
PricewaterhouseCoopers LLP, or such other national accounting firm, shall be
binding upon the Company and the Participant. As a result of the uncertainty in
the application of Section 4999 of the Code that may exist at the time of the
initial determination hereunder, it is possible that (x) certain Excise Tax
Adjustment Payments will not have been made by the Company which should have
been made (an “Underpayment”), or (y) certain Excise Tax Adjustment Payments
will have been made which should not have been made (an “Overpayment”),
consistent with the calculations required to be made hereunder. In the event of
an Underpayment, such Underpayment shall be promptly paid by the Company to or
for the benefit of the affected Participant. In the event that the Participant
discovers that an Overpayment shall have occurred, the amount thereof shall be
promptly repaid to the Company.

(3) This Section 6(g)(vi)(D) shall not apply to any Award (x) that was granted
prior to February 17, 1993 and (y) the holder of which is an executive officer
of the Company, as determined under the Exchange Act.

(vii) Cash Settlement. Notwithstanding any provision of this Plan or of any
Award Agreement to the contrary, any Award outstanding hereunder may at any time
be cancelled in the Committee’s sole discretion upon payment of the value of
such Award to the holder thereof in cash or in another Award hereunder, such
value to be determined by the Committee in its sole discretion.

(viii) Replacement Options. No outstanding option may be cancelled and replaced
with an option having a lower exercise price.

Section 7. Amendment and Termination

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:

 

-11-



--------------------------------------------------------------------------------

(a) Amendments to the Plan. The Board of Directors of the Company may amend the
Plan and the Board of Directors or the Committee may amend any outstanding
Award; provided, however, that (i) no Plan amendment shall be effective until
approved by stockholders of the Company insofar as stockholder approval thereof
is required in order for the Plan to continue to satisfy the conditions of Rule
16b-3, and (ii) without the consent of affected Participants no amendment of the
Plan or of any Award may impair the rights of Participants under outstanding
Awards, and (iii) no Option may be amended to reduce its initial exercise price
other than in connection with an event described in Section 4(c) hereof.

(b) Waivers. The Committee may waive any conditions or rights under any Award
theretofore granted, prospectively or retroactively, without the consent of any
Participant.

(c) Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee shall make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4(c)
hereof) affecting the Company, any Affiliate, or the financial statements of the
Company or any Affiliate, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits to be made available under the Plan.

(d) Correction of Defects, Omissions, and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
effectuate the Plan.

Section 8. General Provisions

(a) No Rights to Awards. No Participant or other person shall have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Participants or holders or beneficiaries of Awards under the
Plan. The terms and conditions of Awards of the same type and the determination
of the Committee to grant a waiver or modification of any Award and the terms
and conditions thereof need not be the same with respect to each Participant.

(b) Withholding. The Company or any Affiliate shall be authorized to withhold
from any Award granted or any payment due or transfer made under any Award or
under the Plan the amount (in cash, Shares, other securities, other Awards or
other property) of withholding taxes due in respect of an Award, its exercise or
any payment or transfer under such Award or under the Plan and to take such
other action as may be necessary in the opinion of the Company or Affiliate to
satisfy all obligations for the payment of such taxes.

(c) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, including the grant of options
and other stock-based awards, and such arrangements may be either generally
applicable or applicable only in specific cases.

(d) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability, or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement
or other written agreement with the Participant.

(e) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Michigan and applicable Federal law.

 

-12-



--------------------------------------------------------------------------------

(f) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(h) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be cancelled, terminated or otherwise eliminated.

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 9. Term

The Plan shall be effective as of the date of its approval by the Company’s
stockholders and no Awards shall be made under the Plan after May 17, 2010.

 

-13-